RbowN, J.,
dissenting: In tbe language of tbe Chief Justice, “I concur fully in all that is said in tbe admirable opinion” by Mr. Justice Allen “in this case. It leaves nothing to be added.”
Upon tbe plaintiff’s own showing be, as a director and one of tbe controlling officers of tbe defendant bank, in tbe language of tbe Chief Jiistice, “has been continuously for years an open and defiant violator of tbe law,” yet be is now asking tbe Court to set a premium on bis misconduct, to reward him for bis misdeeds, and' to visit its, wrath upon all tbe other directors except himself.
*45He admits that he was a director and financial officer of the defendant when he borrowed the money. He participated in the loan to himself, and practically admits that he advised and directed the cashier to charge 8 per cent on all loans.
The first prayer for instruction requested by the defendant and refused by the court, in my opinion, embodies both sound law and good morals. There was abundant evidence to support it.
If the jury should find that the plaintiff was a director in the defendant bank and a member of its finance committee, and passed on and authorized the loan to himself at a usurious rate of interest, he ought not either in law or good morals to be permitted to recover the fruits of his own wrong, and subject the innocent stockholders to loss who had trusted him to conduct their institution honestly and according to the law of the land.
It is said in the concurring opinion in this case that “they (the directors) of this bank have been for years admittedly open, notorious, and hardened offenders against the laws of the State.”
One of these -“hardened offenders” so severely castigated is the plaintiff, whom the majority of this Court think should be allowed to recover from innocent stockholders the penalties which are intended only for innocent and oppressed debtors.
A bank is not a human being, and cannot act for itself. It is a creation of law, an artificial person, and must act through its officers. If they are unfaithful and violate the law, the innocent stockholders suffer.
It is said “that if the directors by violating the usury law subject the bank to suits for the recovery of the penalties imposed by the statute, the stockholders and, if necessary, the creditors are entitled to recover for losses so inflicted,” and that “this is a wholesome doctrine and should be oftener applied.” I fully concur in that sound and just principle.
That is exactly what the minority of this Court believe should be done in this case. There is no better opportunity to apply this salutary principle than now. By his own conduct, as a director, in voting to loan money to himself at a usurious rate of interest, the plaintiff has subjected the bank and its innocent stockholders to loss.
*46To bold tbat tbe officer and director, wbo bas brought about this loss, can recover tbe penalties imposed by tbe statute, as a reward for bis own misconduct, and be exonerated also from all future liability for bis wrongful act, is in my opinion a legal solecism, and in contravention of a sound public policy.
It is useless to say, as is said in tbe concurring opinion, tbat tbe plaintiff denies these charges, although there is strong evidence offered by tbe defendant to sustain them, for, in refusing tbe plaintiff’s instruction, tbe court declined to .allow tbe jury to pass upon the matter.
I am of opinion tbat upon tbe admitted facts and uncontra-dicted evidence in this case tbe plaintiff is entitled to have all excessive interest eliminated from bis debt to defendant, but tbat, inasmuch as a director be consented to tbe loan to himself at a usurious rate, be is at least in pari delicto, and is not entitled to recover penalties which tbe defendant must suffer because of tbe plaintiff’s own wrongdoing. ■
It is-an! almost universal axiom of tbe law tbat no man shall enjoy tbe fruits of bis own wrong.